Per Curiam,
Beyond all question the plaintiff never lost the ownership of her bonds by leaving them as a special deposit with the Keystone National Bank. The fact that the bank collected her coupons and sent her the proceeds did not in the least impair her own title to the bonds. The bank was the agent of the city for the purpose of paying the interest, and was also its agent for the payment of the principal to the extent of $40,000 when that amount was deposited by the city for that purpose. The plaintiff has the bonds and is entitled to have the money for them from the city.
Judgment affirmed.